Exhibit 99.1 Press Release Southwest Iowa Renewable Energy, LLC announces its 3rd Quarter Financial Results COUNCIL BLUFFS, IOWA — August 6, 2010 — On August 6, 2010, Southwest Iowa Renewable Energy, LLC ("SIRE") announced its financial results for the third fiscal quarter ending June 30, 2010.SIRE reported a net loss of $2,373,085, or $180.61 per unit, compared to a net loss of $4,671,192 or $355.52 per unit, during the same period in 2009.Revenues totaled $48,769,873 for SIRE's third fiscal quarter compared to $42,512,277 for the same period in 2009.For the three months ended June 30, 2010, 83% of revenues were earned from the sale of denatured ethanol with the remaining 17% of revenues earned from the sale of dry distiller's grains.In the prior year three month period ending June 30, 2009, 82% of revenues were earned from the sale of denatured ethanol and 18% via sale of dry distiller's grains. Cash and cash equivalents decreased from $7,455,084 on September 30, 2009 to $5,765,101 on June 30, 2010.Inventory increased from $4,913,675 on September 30, 2009 to $11,333,072 as of June 30, 2010.The increase of inventory and refinancing of a short-term loan, as well the build up of other current assets, resulted in a current ratio improvement from 1.07 to 1.51 for the three months ending on June 30, 2010. Brian Cahill, SIRE’s General Manager and CEO stated: “Ethanol margins continued to compress during the third quarter ended June 30, 2010; we were able to maintain a positive gross margin from the previous quarter with the help of our risk management strategy.We continue to work on increasing ethanol production levels and efficiencies here at SIRE.” About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, and corn syrup in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico, and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIREand are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIREhas identified in its Annual Report to Shareholders for the fiscal year ended September 30, 2009, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk andnature of SIRE’s business, andthe effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Releaseare excluded from the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE. The following are condensed statements of operations for SIRE: Three Months Ended June 30, 2010 (Unaudited) Three Months Ended June 30, 2009 (Unaudited) Revenues $ $ Cost of Goods Sold Gross Margin Selling, General, and Administrative Expenses Operating (Loss) Other Income (Expense) Interest Income Interest expense Miscellaneous income Total Net (Loss) $ $ Weighted Average Units Outstanding—Basic & Diluted Net (loss) per unit –basic & diluted $ $ $ The following table shows SIRE’s results of operations stated as a percentage of revenue: Three Months Ended June 30, 2010 (Unaudited)(1) Amounts % of Revenues Gallons Income Statement Data Revenues $ 100% $ Cost of Goods Sold 98% Gross Margin 2% Selling, General and Administrative Expenses 2% Other (Expense) (4%) Net Loss $ (4%) $ (1)Includes ethanol and distillers grains converted to gallons. Below are condensed balance sheets: SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets ASSETS June 30, September 30, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable, related party Due from broker Inventory Derivative financial instruments Prepaid expenses and other Total current assets Property, Plant, and Equipment Land Plant, Building and Equipment Office and Other Equipment Total Cost Accumulated Depreciation Net property and equipment Other Assets Financing costs, net of amortization of $1,829,027 and $1,467,677 Total Assets $ $ LIABILITIES AND MEMBERS’ EQUITY June 30, September 30, (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Retainage payable - Retainage payable, related parties - Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities $ Long Term Liabilities Notes payable, less current maturities Other Total long term liabilities Commitments and Contingencies Members’ Equity Members’ capital, 13,139 Unit issued and outstanding Accumulated (deficit) Total members’ equity Total Liabilities and Members’ Equity $ Contact: Karen Kroymann, Controller Southwest Iowa Renewable Energy, LLC
